Title: The Commissioners to J. D. Schweighauser, 6 June 1778
From: First Joint Commission at Paris,Adams, John
To: Schweighauser, John Daniel


     
     Passy, 6 June 1778. printed:JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:129. The Commissioners, in reply to Schweighauser’s letter of 1 June (not found), directed him to provide, frugally, whatever repairs and supplies were needed by the Providence, newly arrived at Paimboeuf near Nantes, and promised to obtain information on how French customs regulations would affect his efforts on behalf of the frigate.
    